Chadwick, J.
(dissenting) — I can agree with what the majority has said in upholding the power of the public utilities commission to make and enforce its orders by resorting to the penalties fixed in the statute; but the question here is not whether penalties may be enforced generally, but whether *172a penalty should be imposed in this case. The commission of necessity must have broad powers, and I have consistently voted to sustain those powers wherever attacked. But it does not follow that it is not bound by those rules of law which are held to control in other relations. In the instant case, a hearing was had. There were certain material things to determine. Was a depot a necessary convenience to the traveling public at Hay station, the kind of structure that would meet the needs of the public, and the time within which it should be built, were the proper subjects of inquiry. The commission made an order that a depot be erected, but it fixed no time for performance. Under every rule of law, it followed that the company had a reasonable time in which to obey. But thereafter and without notice or further hearing, the commission arbitrarily fixed a time certain within which the structure should be completed. This, in my judgment, it could not do without giving the company an opportunity to offer testimony.
Moreover, the order having been complied with before this proceeding was begun, it was a substantial compliance, and absolved the company from the penalties of the statute. The imposition of penalties is not favored in the law, and the object of the statute was not to collect revenue, but to provide for their imposition only in case of wilful neglect or refusal on the part of a company to comply with the orders of the commission. Now, when the commission, having full discretion, allowed the company to build the depot, taking no steps to enforce its order, the state should be estopped to claim the penalty. Indeed, I understand that, had the commission asked the full penalty which would amount to several thousand dollars, the court would hold the literal enforcement of the statute to be unreasonable. In principle there is no difference between the penalty for one day and that for thirty days. The company was entitled to a hearing on the issue of time. Not having had it, it might build within a reasonable time; and having built before action had been taken by *173the commission, the penalty should not be imposed; for the manifest reason that the object of the order and of the law has been accomplished. It is not shown that any public or private right has suffered because of the delay, which as I believe was a permissive delay. The majority sees only the collection of revenue, and loses sight of the depot. In my opinion, the depot is the sublime object, and the penalty has no place except to compel its erection.
I believe that the conduct of the commission was such as to hold it to a waiver, so far as the element of time was concerned, and the judgment of the lower court should be reversed.